Citation Nr: 0619217	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-01 664	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a fracture of the 
right leg, and, if so, whether service connection should be 
granted.  

2.  Entitlement to service connection for neuropathy.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for peripheral vascular 
disease.

6.  Entitlement to service connection for ischemia. 

7.  Entitlement to service connection for coronary artery 
disease.


8.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back 
disability, and, if so, whether service connection should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The reopened claim for service connection for a back 
disability is remanded to RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 




FINDINGS OF FACT

1.  In May 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that withdrawal of the appeals for service 
connection for fracture of the right leg and for neuropathy 
is requested.

2.  The Board denied service connection for a back disability 
in July 1990.

3.  Since the July 1990 Board decision, evidence that relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim has been received.  

4.  The veteran did not serve in the Republic of Vietnam.

5.  Diabetes mellitus was not manifest in service or within 
one year of separation and is unrelated to service.

6.  Hypertension was not manifest in service or within one 
year of separation and is unrelated to service.  

7.  Peripheral vascular disease was not manifest in service 
or within one year of separation and is unrelated to service.  

8.  Ischemia was not manifest in service or within one year 
of separation and is unrelated to service.  

9.  Coronary artery disease was not manifest in service or 
within one year of separation and is unrelated to service.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service 
connection for fracture of the right leg are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).

2.  The criteria for withdrawal of the appeal for service 
connection for neuropathy are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

3.  Diabetes mellitus was not incurred or aggravated in 
service and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

4.  Hypertension was not incurred or aggravated in service 
and may not be presumed to have been incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 1116 (2005).

5.  Peripheral vascular disease was not incurred or 
aggravated in service and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

6.  Ischemia was not incurred or aggravated in service and 
may not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

7.  Coronary artery disease was not incurred or aggravated in 
service and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

8.  The July 1990 Board decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §  20.1100 (2005).


9.  The claim for service connection for a back disability is 
reopened based upon new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fracture of right leg, and neuropathy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
withdrew his appeals concerning service connection for 
fracture of the right leg, and neuropathy on May 11, 2006, 
and hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeals and they are 
dismissed.

Diabetes, hypertension, peripheral vascular disease, coronary 
artery disease, and ischemia 

The veteran predicates his claim for service connection for 
diabetes mellitus on 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307, 3.309 (2005), which provide for 
presumptive service connection for diabetes mellitus based on 
Agent Orange exposure in service during the Vietnam Era, and 
he claims that some of his other disabilities are secondary 
to diabetes mellitus.  He asserts that he meets the 
requirements of 38 U.S.C.A. § 1116 based on his service on 
the U.S.S. PRINCETON.

However, the veteran's records show that he reported to the 
U.S.S. PRINCETON on July 20, 1967 and that he was transferred 
from that vessel on May 31, 1968, while the vessel was at 
Subic Bay, in the Philippines.  The history of the U.S.S. 
PRINCETON includes service in Vietnam from January to June 
1967.  The Naval Historical Center responded to the veteran's 
query by reporting that the U.S.S. PRINCETON returned from 
deployment on June 19, 1967 and was in Long Beach Naval 
Shipyard for an overhaul in July 1967.  The history indicates 
that the U.S.S. PRINCETON again sailed for Vietnam in May 
1968.  None of this information - or any other information in 
the veteran's service medical or personnel records -- 
supports a conclusion that the veteran had service in the 
Republic of Vietnam.  

In light of the above, the Board concludes that the veteran 
did not have service in the Republic of Vietnam.  
Additionally, the veteran has not made any allegations that 
he was exposed to Agent Orange anywhere else in service.  
Accordingly, there is no basis to grant service connection 
for diabetes mellitus due to Agent Orange exposure under 
38 U.S.C.A. §§ 1116 or 38 C.F.R. §§ 3.307, 3.309, which 
pertain to Agent Orange exposure claims.

In light of the above, the claim for service connection for 
diabetes mellitus based on Agent Orange exposure fails.  
Consequently, the claims for secondary service connection 
under 38 C.F.R. § 3.310 (2005) for related conditions -- 
hypertension, peripheral vascular disease, coronary artery 
disease, and ischemia -- fail to the extent that they are 
predicated on the success of the diabetes mellitus claim.  

The Board also considers whether service connection may 
otherwise be granted for the claimed disabilities.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be established for any disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.  Also, diabetes mellitus, 
hypertension, peripheral vascular disease, ischemia, and 
coronary artery disease may be able to be presumed to have 
been incurred in service if they are manifest to a degree of 
10 percent within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  However, no competent 
evidence shows any of the claimed diseases in service or 
within one year of service separation or relates them to 
service.  Instead, diabetes mellitus, hypertension, 
peripheral vascular disease, and ischemia are first 
documented in or after 2001, and no evidence shows a 
diagnosis of coronary artery disease.

In light of the above, service connection is not warranted 
for diabetes mellitus, hypertension, peripheral vascular 
disease, ischemia, or coronary artery disease.

Back disability

Service connection for a back disability was last denied by 
the Board in July 1990.  That decision is final.  
38 U.S.C.A. § 7104 (West 2002).  The RO has reopened the 
claim and the Board must independently determine whether 
reopening is warranted.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).  The Board concludes that it is.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 
38 C.F.R. § 3.156 (2005) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 

In 1990, the Board considered a September 1989 medical 
evidence nexus opinion by Dr. Kaufman, and evidence of 
in-service treatment and a post-service injury in 1981.  The 
new medical nexus opinion from Dr. Miller in March 2005 
relates to an unestablished fact necessary to substantiate 
the claim (incurrence of chronic back disability in service) 
and raises a reasonable possibility of substantiating the 
claim when considered in light of other evidence.  Dr. 
Miller's report shows consideration of a February 1967 
service examination report and the 1969 VA examination report 
X-ray and clinical findings in Dr. Miller's formulation of 
his opinion that current back disability began in service, 
and in his formulation of his statement that service records 
verify that there had been a continuous problem from the time 
of his service injury to the present.  The 2005 opinion - 
together with the current evidence of a postoperative back 
disc disease disability and previous evidence of a June 1982 
CT scan of the lumbar spine -- raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim is reopened.  

In light of this, all of the evidence must be considered on 
the merits.  However, prior to doing this, VA must fulfill 
its duty to assist the veteran.  Accordingly, the reopened 
claim is remanded, as discussed below, for additional 
evidentiary development.  

VA's duties to notify and assist

As the claim for service connection for a back disability is 
reopened and remanded for additional evidentiary development, 
the Board need not discuss now whether the duties to notify 
and assist the claimant have been met.  There is also no need 
to discuss whether these duties have been met concerning the 
appeals that have been withdrawn.  The Board will consider 
whether these duties have been met concerning the other 
claims before the Board on appeal.

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  September and December 
2002 letters from the RO provided the requisite notification.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning the respective duties, in the December 
2003 statement of the case.  The notice given preceded the 
February 2003 rating decision that is the basis for this 
appeal. 

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims being denied are harmless, as 
service connection has been denied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records and VA 
examination reports.  Although the record contains a May 1987 
unfavorable Social Security Administration (SSA) 
administrative law judge decision and a 1988 SSA award 
letter, the decision discusses only back disability and 
finger lacerations.  Consequently, the Board concludes that 
the SSA records are not relevant concerning the other 
disabilities now before the Board.  Concerning the claims for 
service connection for diabetes mellitus, hypertension, 
peripheral vascular disease, ischemia, and coronary artery 
disease, the record does not contain competent evidence to 
indicate that the claimed disabilities or symptoms may be 
associated with service and there is no satisfactory 
competent evidence of an event, injury or disease in service, 
or of a chronic disease manifesting during the initial post-
service year.  Therefore, the Board concludes that 
examination for these claimed disabilities is not necessary 
to decide these claims.  As for the back claim, additional 
development is being ordered in the remand section of this 
decision.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeals at this time is not prejudicial to the 
claimant.


ORDER

The appeal concerning service connection for fracture of the 
right leg is dismissed.

The appeal concerning service connection for neuropathy is 
dismissed.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.


Service connection for peripheral vascular disease is denied.

Service connection for ischemia is denied.

Service connection for coronary artery disease is denied.

The claim of entitlement to service connection for L5-S1 disc 
disease is reopened.  To this extent only, the appeal is 
granted.


REMAND

The Board has found that new and material evidence has been 
received to reopen the claim for service connection for back 
disability.  However, prior to a final Board decision on the 
matter of service connection, additional development is 
warranted.

The veteran was treated for back symptoms in service and was 
discharged in June 1968, but there are no treatment records 
dating between the 1969 VA examination report and 1982, which 
is after he had a job related injury in 1981.  To assist the 
veteran, the RO should ask the veteran where he received 
treatment between 1969 and 1982 and attempt to obtain any and 
all records he identifies.  

Additionally, the veteran was awarded SSA benefits for back 
disability, and there is an award letter of record showing 
this.  However, not all of the records that the SSA decision 
indicates were considered are of record.  Accordingly, the 
SSA should be requested to send VA all records it considered 
in its decision.

Furthermore, obtaining the above medical records would help 
assist an examiner to identify what would be the most 
appropriate diagnosis for any back disorders and to give a 
nexus opinion.  Such an examination is necessary based on 
evidence of record.  38 C.F.R. § 3.159.  The veteran is 
hereby notified that it is the veteran's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2005).

The case is REMANDED for the following action:

1.  Ask the veteran to identify any 
treatment between 1969 and 1982.  
Attempt to obtain any and all records 
he identifies.  

2.  Request from the Social Security 
Administration all of the medical 
records that are identified in its 1987 
decision.

3.  Thereafter, a VA examination should 
be conducted.  The claims folder should 
be made available to the examiner.  The 
examiner should list all current 
diagnoses concerning the veteran's 
current back disability.  For each 
diagnosis listed, the examiner should 
indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosis 
is related to a disease, injury, or 
event during the veteran's active 
military service.  The examiner should 
also provide an explanation for the 
opinions given.

4.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
SSOC and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


